11th Court of Appeals
Eastland, Texas
Opinion
 
Neri Aguilar Carrasco
            Appellant
Vs.                  No. 11-04-00221-CR -- Appeal from Ector County
State of Texas
            Appellee
 
            Neri Aguilar Carrasco has filed in this court a motion to dismiss his appeal.  The motion is
signed by both appellant and his attorney.  TEX.R.APP.P. 42.2.  The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
February 24, 2005
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.